 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT

 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    MICHAEL GONZALES,                                 Case No. 1:19-cv-00459-LJO-SAB (PC)
 9                        Plaintiff,                    ORDER GRANTING CALIFORNIA
                                                        DEPARTMENT OF CORRECTIONS AND
10             v.                                       REHABILITATION’S REQUEST FOR
                                                        EXTENSION OF TIME TO FILE THE CDCR
11    GONZALES, et al.,                                 NOTICE OF E-SERVICE WAIVER
12                        Defendants.                   (ECF No. 17)
13                                                      FOURTEEN (14) DAY DEADLINE
14

15            Plaintiff Michael Gonzales is a state prisoner proceeding pro se and in forma pauperis in

16   this civil rights action pursuant to 42 U.S.C. § 1983.

17            Currently before the Court is the California Department of Corrections and

18   Rehabilitation’s (“CDCR”) request for an extension of time to file the CDCR Notice of E-Service

19   Waiver, filed on December 10, 2019. (ECF No. 17.)

20            Good cause having been presented, CDCR’s request for an extension of time, (ECF No.

21   17), is HEREBY GRANTED. CDCR is directed to file the CDCR Notice of E-Service Waiver

22   within fourteen (14) days from the date of service of this order.

23
     IT IS SO ORDERED.
24

25   Dated:     December 11, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
